DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 3s, 17s and 18 are objected to because of the following informalities:  There are multiple  claim 3s and claim 17s.  Renumbering is needed.  
The claim 18 is redundant to claim 15.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7, 9-10 and 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yun et al. (US 20080273662) in view of Walsh et al. (US 20120182542).

Regarding claim 1, Yun teaches a method comprising:
directing an X-ray 106 generated towards a sample 19 having a periodic structure and to generate a scattered X-ray beam, the incident X-ray beam simultaneously providing a plurality of incident angles and a plurality of azimuthal angles; and collecting at least a portion of the scattered X-ray beam (abstract, figure 2).
However Yun fails to teach a first sub-chamber through a X-ray transmissive region that is formed between the first-sub chamber and a second sub-chamber.
Walsh teaches a first sub-chamber 1202 through a X-ray transmissive region 1206 that is formed between the first-sub chamber 1202 and a second sub-chamber 1204 (figures 4-5).
It would have been obvious to one of ordinary skill in the art at the time of the invention to adapt the system of Yun with the first and second sub chamber as taught by Walsh, since it would prevent any interference/crosstalk between the source and the sample.
Regarding claim 2, Yun teaches a system comprising:
an X-ray source 110 is configured to generate for generating an X-ray;
a sample holder 122 is configured to for positioning position a sample 124 having a periodic structure;
optics 112 positioned between the X-ray source and the sample holder, the optics is configured to monochromator for focusing focus the X-ray beam to provide an incident X-ray beam to the sample holder, the incident X-ray beam simultaneously having a plurality of incident angles and a plurality of azimuthal angles (figure 2); and
a detector 130 that is configured to for collecting collect at least a portion of a scattered X-ray beam from the sample.
	However Yun fails to teach a first sub-chamber and a second sub-chamber.
	Walsh teaches the first sub-chamber 1202 and a second sub-chamber 1206.
It would have been obvious to one of ordinary skill in the art at the time of the invention to adapt the system of Yun with the first and second sub chamber as taught by Walsh, since it would prevent any interference/crosstalk between the source and the sample.
Regarding claim 3, Walsh teaches the X-ray transmissive region is a window (1206, figure 4).
Regarding claim 3, Walsh teaches the X-ray transmissive region is an opening (1206, figure 4).
Regarding claim 4, Yun as modified teaches an electron suppression device 116 within the first sub-chamber.
Regarding claim 5, Yun as modified teaches the electron suppression device 116 is configured to suppress electrons emitted, in addition to the X-ray, from the X-ray source as a result of illumination of the X-ray source with an electron beam from an electron gun (figure 2).
Regarding claim 6, Yun as modified teaches the system is configured  to suppress electrons emitted, in addition to the X-ray, from the X-ray source as a result of illumination of the X-ray source with an electron beam from an electron gun (separation of the source and sample chamber, figure 2)
Regarding claim 7, Yun as modified Walsh teaches an electron gun that is configured to illuminate a X-ray source that is an anode, wherein the anode is configured to emit radiation towards the second sub-chamber (figure 4).
Regarding claim 9, Yun as modified Walsh teaches an electron gun that comprises at least a portion located within the first sub-chamber (figure 4)
Regarding claim 10, Yun teaches the detector is a two-dimensional detector (para 52).
Regarding claim 12, Yun teaches the optics comprises a monochromator (para 50).
Regarding claim 13, Yun teaches the optics comprises a toroidal multilayer monochromator (para 45).
Regarding claim 14, Yun teaches the sample holder is a rotatable sample holder (para 49).
Regarding claims 15 and 18, Yun fails to teach the X-ray beam has an energy that does not exceed 1 keV. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to adapt the energy, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Regarding claim 16, Yun teaches the sample comprises a periodic structure; wherein the optics is configured to provide the incident X-ray beam to the periodic structure; wherein the at least portion of the scattered X-ray beam from the sample comprises at least a portion of scattered X-ray beam from the periodic structure (figure 2, para 34).
Regarding claim 17, Yun teaches a processor that is configured to estimate a shape of the periodic structure by inversion of scattering solutions relative to the at least portion of the scattered X-ray beam from the periodic structure (para 34).
Regarding claim 17, Yun teaches a processor; wherein the incident X-ray beam is collimated; and wherein the processor is configured to analyze multiple orders of the at least portion of the scattered X-ray beam from the sample (para 28).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yun in view of Schipper et al. (US 20120106706).
Regarding claim 8, Yun fails to teach the anode comprises at least one material out of carbon, Rhodium and molybdenum.
Schipper teaches an anode with molybdenum (para 33).
It would have been obvious to one of ordinary skill in the art at the time of the invention to adapt the anode of Yun with the molybdenum as taught by Schipper, since it would provide better beam characteristics.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yun in view of He (US 20110268251).
Regarding claim 11, Yun fails to teach the detector is a scanning slit detector.
He teaches a scanning slit detector 422.
It would have been obvious to one of ordinary skill in the art at the time of the invention to adapt the detector of Yun with the detector as taught by He, since it would provide better beam detection.
Response to Arguments
Applicant's arguments filed 7/13/2022 have been fully considered but they are not persuasive.
The claim objection in previous office action was not addressed.  A correction is needed.
The applicant argues that Yun and Wahlsh cannot be combined because Yun’s source is in air.  The examiner disagrees.  Yun does not prevent using controlled environment.  Wahlsh teaches the benefit of using the controlled environment.  One having ordinary skill in the art would be motivated to adapt the controlled environment to the Yun’s optical system since it would reduce any interference from open environment (para 56).  Further, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. 
The applicant argues that Yun’s slit 116 is not an electron suppression device.  The examiner disagrees.  Yun teaches that x-ray source is an electron bombardment x-ray source (para 37).  Electron bombardment x-ray sources generate scattered electrons.  Thus, the slit 116 will block any passage of electron through the slit.  Thus, the slit can be read the claimed electron suppression device.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON K SONG whose telephone number is (571)272-2494. The examiner can normally be reached M to Th 10am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HOON K SONG/Primary Examiner, Art Unit 2884